Citation Nr: 1823964	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  10-46 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation, excluding periods of temporary 100 percent evaluations, in excess of 20 percent for lumbar spine arthritis and intervertebral disc syndrome (IVDS), status post discectomy prior to September 9, 2011, and in excess of 40 percent thereafter.

 2. Entitlement to an evaluation in excess of 30 percent for total right knee replacement.

 3. Entitlement to a compensable evaluation for a right knee scar.

 4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1972 and from July 1973 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran was afforded a Travel Board hearing in July 2014 before the undersigned Veterans Law Judge (VLJ).  The transcript is of record.

In November 2014, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the November 2014 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. Prior to September 9, 2011, lumbar spine arthritis and IVDS were manifested by no worse than limitation of motion to 45 degrees flexion with occasional flare-ups of pain, with no evidence of physician-prescribed bedrest or unfavorable ankylosis of the entire spine.

2. Following September 9, 2011, lumbar spine arthritis and IVDS were manifested by no worse than limitation to 10 degrees of flexion with pain and flare-ups, with no evidence of physician-prescribed bedrest or unfavorable ankylosis of the entire spine.
3. At no point during the appeal has the evidence shown any objective neurologic abnormalities associated with the back disability, aside from radiculopathy of the right lower extremity, which has been separately rated.

4. For the entire appeal period, the Veteran's total right knee replacement was manifested by intermediate degrees of residual weakness, pain or limitation of motion, normal knee extension, no ankylosis, and no evidence of nonunion of the tibia and fibula, with loose motion, requiring a brace.

5. From October 12, 2016, but no earlier, the Veteran's right knee scar manifested as painful.

6. From September 9, 2011, but no earlier, the Veteran has met the criteria for schedular consideration of TDIU, and was factually unable to sustain employment due to his service-connected disabilities.

7. The Veteran's service-connected disabilities rendered him incapable of securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation, excluding periods of temporary 100 percent evaluations, in excess of 20 percent for lumbar spine arthritis and IVDS, status post discectomy prior to September 9, 2011, and in excess of 40 percent thereafter have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2017)

2. For the entire appeal period, the criteria for the assignment of a disability rating in excess of 30 percent for the service-connected status post right knee replacement have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5055, 5256, 5261, 5262 (2017).

3. The criteria for a 10 percent rating for a right knee scar are met from October 12, 2016.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.25, 4.118, 7800 (2017).

4.  The criteria for an award of a TDIU have been met.  38 U.S.C. §1155, 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied for the claim before the Board by letter dated January 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  

II. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

A. Lumbar Spine Arthritis and IVDS

The Veteran filed his claim in December 2008.  He seeks a rating in excess of 20 percent prior to September 9, 2011, and in excess of 40 percent thereafter.  Throughout the appeal, the Veteran's thoracolumbar spine disability has been variously rated under DC 5242 for degenerative arthritis of the spine (which is rated under the General Rating Formula for Diseases and Injuries of the Spine) or DC 5243 for intervertebral disc syndrome (IVDS).  38 C.F.R. § 4.71a (2017).

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate diagnostic codes if it would result in a higher combined evaluation for the disability.

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Relevant notes to the rating formula include Note (1), which specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Also, Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

In a December 2008 Physical Medicine Rehab Note, the examiner noted that the Veteran's lumbar forward and back flexion was close to normal. 

In January 2009, the Veteran attended a thoracolumbar VA examination.  The Veteran reported burning pain, aching, sharp, sticking and cramping with a pain level at 6.  Further, the Veteran reported within the last 12 months he had 2 incapacitating episodes lasting a total of six days with functional impairment being an inability to walk distances and an inability to stand or sit for any period of time.  No ankylosis of the lumbar spine is noted.  Upon examination, range of motion (ROM) for the lumber spine was as follows demonstrated flexion to 45 degrees with pain, with a combined ROM of 175 degrees.  The examiner noted that the spine is not additionally limited by pain, fatigue weakness lack of endurance or incoordination after repetitive use and there were no signs of IVDS. Notably, while the Veteran reported incapacitating episodes, the concurrent medical evidence does not support this finding.  Specifically, regulations define incapacitating episodes as physician prescribed bedrest.  

In July 2009, the Veteran attended a thoracolumbar VA examination.  The Veteran reported constantly occurring severe low back pain, stiffness, fatigue, spasms, decreased motion and paresthesia.  Further, the Veteran reported during flare-ups, he experiences functional impairment in that his walking is limited, due to pain and limitation of motion.  He further described his inability to bend the back for other than a short time.  He also stated that his condition has not resulted in any incapacitation, but that he has been unable to work since 2005 due to lack of stamina related to back.  Upon examination, ROM for the lumber spine was as demonstrated flexion to 45 degrees with pain, with a combined ROM of 70 degrees.  The examiner noted there was guarding of movement, but no ankylosis. 

In an August 2010 private medical note, the Veteran complained of low back pain worsening over the past few years.  The examiner diagnosed right chronic L5/S1 radiculopathy with no evidence of lumbar plexopathy, mononeuropathy, myopathy, or peripheral polyneuropathy.  Notably, service connection is in effect for right lower extremity radiculopathy, effective in July 2010. 

A March 2011 discharge summary notes ROM in February 2011 as follows; extension as "50%", flexion as "75%", left rotation as "100%", right rotation as "100%", side bending left as "75%", and side bending right as "75%".  Further, March 2011 ROM as follows; extension as "75%", flexion as "100%", left rotation as "100%", right rotation as "100%", side bending left as "100%", and side bending right as "100%".

In September 2011, the Veteran attended a VA thoracolumbar examination.  The Veteran reported he had limitation in walking because of his spine condition.  He stated that, on average he can walk 10 feet and indicated it takes 1 minute to accomplish this.  He stated he had not experienced falls due to his spine condition.  The Veteran also reported the following symptoms associated with the spinal condition: stiffness, fatigue, spasms, decreased motion, paresthesia, weakness, and numbness.  During flare-ups he experienced functional impairment which is described as trouble bending and turning.  He reported no incapacitation in the past 12 months.  Upon examination, ROM for the lumber spine was as follows: Flexion to 10 degrees with pain, extension to 10 degrees with pain, right lateral flexion to 15 degrees with pain, left lateral flexion to 15 degrees with pain, right rotation to 20 degrees with pain, and left rotation to 20 degrees with pain.  The examiner noted there was guarding of movement, but no ankylosis.  The examiner also noted that the Veteran's IVDS involving the right sciatic nerve does not cause any bowel dysfunction, bladder dysfunction and erectile dysfunction.

In a November 2013 outpatient visit note, the Veteran stated that his pain had increased and was making it difficult for him to function.  He noticed pain in the lower lumbar spine he described as throbbing and aching.  Discomfort increased with any weight-bearing activities, prolonged sitting, and standing and interfered with sleeping and normal daily activities.  The assessment was lower back pain and degenerative spondylolisthesis. 

In July 2014, the Veteran attended a Board hearing.  He testified that his back hurts twenty-four hours a day, every day and that he cannot do chores, exercise, or bend.  He also stated that he has received epidural injections and wears a brace.  The Veteran's spouse noted that he frequently missed events because of his back issues.

In November 2016, as required by the November 2014 Board remand, the Veteran attended a Back Conditions Disability Benefits Questionnaire (DBQ) VA examination.  The examiner diagnosed IVDS, lumbar spine arthritis, and right lower extremity radiculopathy.  The Veteran reported flare-ups of the thoracolumbar spine described as "sitting or lying not bad but when active worse."  The Veteran reported having functional loss/functional impairment of the spine described as "no sitting for a long period, lying is my best position for rest, and walking and standing is rough.  I do pain medication to do what I do to get around."  ROM for the lumber spine was as follows; Flexion to 30 degrees with pain, extension to 5 degrees with pain, right lateral flexion to 15 degrees with pain, left lateral flexion to 15 degrees with pain, right rotation to 15 degrees with pain, and left rotation to 15 degrees with pain.  The examiner noted right lower extremity radiculopathy with symptoms of severe intermittent pain (usually dull), and paresthesia and/or dysesthesias.  Further, the examiner noted that pain, weakness, fatigability or incoordination does not significantly limit functional ability with flare ups.  No localized tenderness, guarding, or muscle spasm were noted.  No ankylosis was present.  Further, the Veteran had not had any episodes of acute signs and symptoms of IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the orthopedic manifestations of the Veteran's lumbar spine arthritis and intervertebral disc syndrome (IVDS), status post discectomy are best evaluated as 20 percent disabling prior to September 9, 2011, and 40 percent disabling thereafter.  

The medical evidence of record prior to September 9, 2011, does not note forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, as required for a 40 percent disabling rating.  Rather, his flexion, even when considering pain and flare-ups, remained at 45 degrees.  Furthermore, in the time since September 9, 2011, there is no evidence of unfavorable ankylosis of the entire spine, unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months requiring bed rest prescribed and treated by a physician as required for higher ratings under DCs 5242 and 5243. Thus, higher ratings for this second period are not warranted. 

Finally, the Veteran is already service-connected for right lower extremity radiculopathy and no other neurological findings in the record have been associated with his back disability. 

Therefore, the Board finds that an evaluation, excluding periods of temporary 100 percent evaluations, in excess of 20 percent for lumbar spine arthritis and IVDS, status post discectomy prior to September 9, 2011, and in excess of 40 percent thereafter is denied. As a preponderance of the evidence is against the assignment of an increased evaluation for the Veteran's lumbar spine disability, the benefit-of-the-doubt rule does not apply, and the claim is denied. 38 C.F.R. § 4.3.

B. Total Right Knee Replacement

The Veteran seeks a higher disability rating for his service-connected total right knee replacement.

Under DC 5055, for one year following implantation of knee prosthesis for service-connected knee disability, a 100 percent rating is assigned.  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned, when there are intermediate degrees of residual weakness, pain, or limitation of motion.  These intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, DCs 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, DC 5055.
When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, DCs 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia or fibula).  See 38 C.F.R. § 4.71a, DC 5055.  In this regard, the Board notes that, for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  In this case, as the Veteran has motion in his right knee, there is no ankylosis and thereby DC 5256 does not apply.   

DC 5262 provides for a 30 percent rating for malunion with marked knee or ankle disability, and a 40 percent rating for nonunion of the tibia or fibula with loose motion requiring a knee brace.  Likewise, DC 5262 does not apply because there is no evidence in the record of nonunion of the tibia or fibula with loose motion requiring a knee brace.

DC 5261 provides a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261. 

Numerous private medical records indicate the Veteran's complaints of ongoing right knee pain.

In January 2009, the Veteran attended a VA examination.  The Veteran reported weakness, lack of endurance, and fatigability.  He did not have stiffness, swelling, heat, redness, giving way, locking or dislocation.  He also reported constant right knee pain that travels down his leg and that his replacement joint had painful motion and he had difficulty getting down on his knees.  Upon examination, the right knee showed no signs of edema, effusions, weakness, tenderness, redness, subluxation or guarding of movement.  ROM was noted as flexion to 140 degrees with pain, and normal extension.  The examiner noted that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. 
In July 2009, the Veteran attended a VA examination.  The Veteran reported the same complaints as above.  Upon examination, he did not have swelling, heat, weakness, instability, deformity, redness, giving way, drainage, effusion, subluxation and dislocation.  He reported flare-ups as often as twice a month with each time lasting a week.  He also reported the pain severity during these flare-ups as a 10 on a 1-10 scale with the functional impairment of a difficulty standing and walking and that he cannot get down on knees.  ROM was noted as flexion to 105 degrees with pain, and normal extension with pain.  The examiner noted that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. 

In September 2011, the Veteran attended a VA examination.  The Veteran reported the same complaints as above. Upon examination, he did not have swelling, instability, abnormal movement, deformity, heat, redness, giving way, drainage, effusion, subluxation and dislocation.  He reported flare-ups as often as twice a week with each time lasting three days.  He also reported the pain severity during these flare-ups as a 7 on a 1-10 scale with the functional impairment described as bending and climbing steps which is painful.  He also reported difficulty standing and walking and that cannot get down on knees.  ROM was noted as flexion to 140 degrees with pain, and normal extension with pain.  The examiner noted that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

In July 2014, the Veteran attended a Board hearing.  He testified that his knee is weak.  His spouse recounted several instances when the Veteran's knee either locked or gave way.

In October 2016, the Veteran attended a Knee and Lower Leg Conditions VA examination.  The Veteran reported flare-ups described as walking, standing, bending with functional loss described as "very painful if and when I get on my knees" and that he can only walk a short distance and stand for a short time.  ROM was noted as flexion to 90 degrees with pain, and normal extension with pain.  The examiner noted that the pain does not result in or cause functional loss.  The examiner also noted that the right side residuals of the Veteran's total knee joint replacement were intermediate degrees of residual weakness, pain, or limitation of motion. Further examination noted normal strength in his right knee, no evidence of ankylosis, subluxation, lateral instability, recurrent effusion, joint instability, and no use of any assistive devices.

In light of the treatment records, VA examinations, and credible lay statements, and the approximating principles of 38 C.F.R. § 4.7, and the functional limitations identified by VA examiners, the Board finds that the severity of the Veteran's total right knee replacement approximate more closely intermediate degrees of residual weakness, pain or limitation of motion, warranting a 30 percent rating for the entire appeal period, under DC 5055. See 38 C.F.R. § 4.71a, DC 5055.  Further, the Veteran does not warrant a higher rating by analogy under DC 5261.  Specifically, the record of evidence does not show that the Veteran's right knee extension was limited to 30 degrees.  In fact, the entire record indicates normal extension with pain.  Because DC 5055 contemplates painful and/or limited motion and weakness, rating the Veteran's right knee under DC 5055 and DC 5261 for pain would compensate the Veteran's symptoms twice.  Double compensation, or pyramiding, is prohibited under 38 C.F.R. § 4.14 (2017).

The October 2016 VA examination supports the Board's finding and is of significant probative value.  The examiner specifically found that the Veteran suffered from intermediate degrees of residual weakness, pain, or limitation of motion.  

With regard to a 60 percent rating at any point in the appeal period, while the Board notes the Veteran's numerous lay statements concerning his inability to walk long distances or kneel and other functional effects as well as descriptions of pain, instability, weakness, and fatigability; however, accompanying VA examinations did not confirm these contentions upon examination.  In particular, the January 2009 examiner found that the Veteran's right knee showed no signs of pain, weakness, giving way, locking, or dislocation. Further, the July 2009 and September 2011 examiners found, in pertinent part, that his right knee showed no signs of instability, weakness, or abnormal movement.  Finally, the October 2016 examiner noted, in pertinent part, normal right knee strength with no instability, and no use of assistive devices. As such, the Board finds that the objective medical evidence showing that the Veteran has good right knee muscle strength with no instability or weakness outweighs any additional statements concerning weakness and instability.  Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the level of severity contemplated by a 60 percent rating for severe pain and weakness in the affected extremities.  38 C.F.R. § 4.71a, DC 5055. 

In summary, the Board finds that entitlement to a disability rating greater than 30 percent for total right knee replacement is not warranted for the entire appeal period.  Furthermore, the Veteran is not entitled to a 100 percent evaluation as his knee replacement was performed well over a year prior to the period on appeal.  Id

C. Right Knee Scar

The Veteran seeks a higher disability rating for his service connected scars.

DC 7804 provides a 10 percent rating for superficial unstable scars.  DC 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  38 C.F.R. § 4.118.

In September 2011, the Veteran attended a VA examination.  The examiner noted a linear scar on the right knee measuring 19centimers (cm) by .2 cm.  Upon examination, the scar was not painful, no underlying tissue damage, inflammation, edema or keloid formation.  The scar is not disfiguring and does not limit the Veteran's motion nor is there limitation of function due to the scar. 

In October 2016, the Veteran attended a VA examination.  The Veteran stated that the scar on both knees is always painful, mostly when pressure applied.  Neither scar was unstable, with frequent loss of covering of skin over the scar.  Neither scar results in limitation of function or impact the ability to work.  Further, the examiner noted there is no tenderness on palpation of the right lower extremity scars.  There are no unstable right lower extremity scars upon inspection.  

The Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge.  See Jandreau, supra.  The Veteran's observation that his right knee scar is painful is a symptom and observation well within the realm of the Veteran's personal knowledge.  The Board finds the Veteran's assertions regarding his symptoms indicating that his scar is painful is considered competent and credible lay evidence of such.

Resolving reasonable doubt in the Veteran's favor, a 10 percent rating is warranted for the Veteran's right knee scar.  38 C.F.R. § 4.118, DC 7804

There are other Diagnostic Codes which are potentially applicable when evaluating a skin disability.  These other Diagnostic Codes are not applicable to the instant claim as right knee scar is not a benign or malignant skin growth and there has been no diagnosis of infection, acne or other disorder.  See DCs 7806-7833.  The Veteran has not alleged that his right knee scar should be rated as disfiguring, and the Board notes that disfigurement criteria are considered only when the scar at issue impacted the head, face or neck.

The evidence supports an increased compensable rating of 10 percent, but no more, for a right knee scar from October 12, 2016.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). 

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a)

The Veteran has met the minimum percentage requirements, set forth in 38 C.F.R. 
§ 4.16(a), for award of a TDIU, since September 9, 2011, when he first had a disability rated at 40 percent.  Thus, as of that time, the Veteran is service-connected for lumbar spine arthritis and IVDS, status post discectomy, rated at 40 percent disabling; total right knee replacement, rated at 30 percent disabling; left knee injury, status post total knee replacement with degenerative changes, rated as 30 percent disabling; bilateral hearing loss, rating at 10 percent disabling; tinnitus, rated at 10 percent disabling; radiculopathy right lower extremity, rated at 10 percent disabling; tinea unguium and tinea pedis, rated at 0 percent disabling; right knee scar, rated at 0 percent disabling; and lumbar spine scar; rated at 0 percent disabling  The Veteran's service-connected disabilities therefore have a combined rating of 80 percent.  Effective September 2011, the Veteran had a combined 80 percent rating including the 40 percent rating for lumbar spine arthritis and IVDS, status post discectomy.  38 C.F.R. § 4.16(a) (2017).  

The Board took jurisdiction of the TDIU claim in the November 2014 Board remand as part of the December 2008 claim for an increase.  The Veteran indicated that he became unemployed in 2005 and it was due to his service-connected low back and knee disabilities. 

By way of history, in a March 2003 VA skin examination; the Veteran notes that he is "now doing light work in Corrections Facility."  He further noted that "I went to work at a prison after I got out [the military]."  See Hearing Testimony.

In a September 2011 VA examination, the Veteran reported that "I have not been employable and it is hard to do work around my home simple things such as washing dishes, cooking a simple meal."  Further, the examiner noted that the effect on the Veteran's usual occupation is that he has not been able to work largely due to the back issue due to pain and lack of stamina.  The effect of the conditions on the Veteran's daily activity is that he has limited capacity for standing and walking due to the knee and back issues.

In a November 2013 private outpatient note, the examiner noted that the Veteran's back condition limits his everyday life and activities.

In a July 2014 Board hearing, the Veteran testified that he stopped working because of his back and knee disabilities.

In an April 2015 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability, the Veteran indicated that he completed four years of high school education and that he last worked full time on June 12, 2006.  No information was provided regarding his prior employment history or any indication as to special training.

In an October 2016 VA examination, the examiner noted that Veteran's knee condition would have a functional impact on his employability in that he may have difficulty kneeling and squatting. 

In an October 2016 Medical Opinion, the examiner opined based on medical record review of conditions, current exam and reported symptoms, the Veteran has limitations in physically strenuous job duties due to back and knee conditions.  He would have limitations, mainly due to back condition, in regards to lifting, bending, twisting, standing and walking for prolonged periods.  Veteran should be able to secure and maintain a more sedentary job, likely with part time hours due the limitations in sitting for extended periods as well as during flare ups with back and knee pain requiring pain medications that would limit driving and focus on job duties.

In weighing the lay and medical evidence of record, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment.  The medical evidence of record indicates that his physical health, particularly his knee and back disabilities, prevents him from being able to perform work full time as noted by the October 2016 medical opinion.  Although the October 2016 VA examiner opined that the Veteran's service-connected knee and back disabilities did not preclude him for sedentary work, "likely part-time", the Board finds that the Veteran's level of education and prior employment history does not lead credence to the belief that the Veteran would be able to find substantially gainful employment in an office-type setting.  In particular, the Veteran employment history solely involved a profession that requires substantial standing and walking, the very actions for which the Veteran has established limitations.  Therefore, under these circumstances and resolving doubt in the Veteran's favor, the Board finds that the evidence supports a grant of a TDIU.  The Board has not set an effective date for the grant so as not to prejudice the Veteran's due process rights when the agency of original jurisdiction implements the decision and sets an effective date.












	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation, excluding periods of temporary 100 percent evaluations, in excess of 20 percent for lumbar spine arthritis and IVDS, status post discectomy prior to September 9, 2011, and in excess of 40 percent thereafter is denied.

Entitlement to an evaluation in excess of 30 percent for total right knee replacement for the entire appeal period is denied.

Entitlement to a 10 percent rating from October 12, 2016, but no earlier, for a right knee scar is granted, subject to the laws and regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the effective date of an award of monetary compensation.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


